 

Exhibit 10.112

 

October 30, 2019

 

 

ID Ventures 7, LLC

17 State Street #2100

New York, New York 10004

Attn: Antonio Ruiz-Gimenez, Managing Partner

 

Re:      Amendment to Transaction Documents

 

Dear Mr. Ruiz-Gimenez:

 

Reference is made to those certain Securities Purchase Agreements, dated
February 22, 2019 (“February SPA”) and dated September 27, 2019 (the “September
SPA” and collectively with the February SPA, the “SPAs”), each between
Ideanomics, Inc. (the “Company”) and ID Ventures 7, LLC (the “Purchaser”)
pursuant to which the purchaser purchased 10% Senior Secured Convertible
Debentures (the “Debentures”) and common stock purchase warrants (the
“Warrants”) and were granted Additional Investments Rights (as defined under the
SPAs) to purchase additional Debentures and Warrants.

 

This letter confirms that, as an inducement to the Purchaser to convert
Debentures. Exercise Warrants and exercise the Additional Investment Rights, the
Company hereby agrees to reduce the Conversion Price (as defined under the
Debentures) and Exercise Price (as defined under the Warrants) to $1.00, subject
to adjustment thereunder. This amendment shall also have the effect of reducing
the Conversion Price of Debentures and Exercise Price of Warrants issuable
pursuant to the Additional Investments Rights. This amendment is effective
immediately without any further action by either party and shall apply
retroactively to any conversions or exercises made since 7 am ET on October 29,
2019. At the election of the Purchaser, the Purchaser shall have the right to
cause the Company to issue a new certificates representing the Debentures and
Warrant with the reduced Conversion and Exercise Price.

 

The Company shall file a Current Report on Form 8-K, which shall describe the
transactions hereunder, prior to 9:00 am ET on the trading day following the
date hereof. The Company shall reimburse counsel to the Purchaser $10.000 for
Purchaser’s legal fees and expenses incurred in connection herewith.

 

Except as expressly set forth hereunder, the terms and provisions of the SPAs.
Debenture and Warrants shall remain in full force and effect after the execution
of this agreement and shall not be in any way changed, modified or superseded by
the terms set forth herein.

 

This agreement may be executed in two or more counterparts and by facsimile or
“.pdf” signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.

 

(Signature Pages Follow)

 



1

 

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Ideanomics, Inc.

 

By : [tm205387d1_ex10-112img001.jpg]      Name: Conor McCarthy     Title: Chief
Financial Officer  

 

Name of Holder: ID Ventures 7, LLC        

Signature of Authorized Signatory of Holder: [tm205387d1_ex10-112img002.jpg]   

Name of Authorized Signatory: Antonio Ruiz-Gimenez  

 



2

 